EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aaron Morrow  on 5/16/2022.
The application has been amended as follows: 
On claim 10 please replace the entire claim limitation with the following:
--A method of preparing a nutrition, health, and/or wellness recommendation for a cat who uses a litter box, the method comprising: 
collecting data on one or more of a health, diet, behavior, and environmental parameter of the cat on at least one of (i) a weight-sensing device placed under the litter box or (ii) a motion/movement detection device placed under the litter box; 
analyzing the data on a processor to track at least one of event frequency in the litter box, event duration in the litter box, or time of day of event in the litter box, wherein the analyzing of the data comprises developing a baseline behavior pattern regarding use of the litter box and identifying a change in use of the litter box away from the baseline behavior pattern, wherein the developing of the baseline behavior pattern and the identifying of the change in use comprise calculation of a covariance matrix and further application of Kalman filter for tracking the mean and covariance of an evolving process and atypical deviation from baselines; and 
providing the nutrition, health, and/or wellness recommendation based upon the analyzed data.--

Please cancel claim 25.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676. The examiner can normally be reached 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J UTAMA/Primary Examiner, Art Unit 3715